Name: Commission Regulation (EEC) No 1879/81 of 7 July 1981 opening a standing invitation to tender for the sale for export of olive oil held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 7. 81 Official Journal of the European Communities No L 187/ 19 COMMISSION REGULATION (EEC) No 1879/81 of 7 July 1981 opening a standing invitation to tender for the sale for export of olive oil held by the Greek intervention agency if oil subject of an award by tender under this Regula ­ tion were to be exported in bulk to these two coun ­ tries, it might well damage this traditional export trade ; whereas, to guard against this danger, exporta ­ tion in bulk or in immediate containers of a net content of more than five litres should be allowed only to countries other than the United States of America and Canada ; Whereas Article 20 of Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricultural products (7), as last amended by Regulation (EEC) No 1 607/80 (8), specifies the evidence required to prove importation into non-Community countries ; Whereas Commission Regulation (EEC) No 2566/79 of 15 November 1979 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (9) lists the non-member countries of Europe, Africa and the Near and Middle East ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 5/81 of 1 January 1981 laying down the general rules for the system of accession compensatory amounts for olive oil (3), and in particular Article 7 thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (4) provides that olive oil held by the interven ­ tion agencies is to be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Greek intervention agency has bought in, since the 1980/81 marketing year, large quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (5), as last amended by Regulation (EEC) No 3473/80 (6), laid down the conditions for the sale by tender of olive oil for the Community market and for export ; whereas at the present time there exist oppor ­ tunities for exporting edible virgin olive oil ; whereas, therefore, the said oil should be put up for sale under a standing invitation to tender ; Whereas the minimum selling price is so fixed that the Community operators enjoy equal conditions of competition with operators in non-member countries ; whereas, accordingly, oil should under this Regulation qualify neither for the export refund provided for in Article 20 of Regulation No 136/66/EEC nor for the consumption aid provided for in Article 11 of the same Regulation ; Whereas there is an established export trade in olive oil put up in small containers from the Community to the United States of America and to Canada ; whereas HAS ADOPTED THIS REGULATION : Article 1 1 . The Greek intervention agency 'Ypiresia Diachi ­ riseos Agoron Georgikon Proionton', hereinafter referred to as 'Ydagep', shall open a standing invita ­ tion to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale for export of about 1 2 000 tonnes of extra quality virgin olive oil out of intervention purchases made during the 1980/81 olive oil marketing year at a rate of 2 000 tonnes per month, this latter quantity being increased the following month by any quantity of olive oil remaining unsold from the previous invita ­ tions to tender.(') OJ No 172, 30 . 9 . 1966, p . 3025/66.(2 ) OJ No L 360, 31 . 12. 1980, p. 1 . P) OJ No L 1 , 1 . 1 . 1981 , p . 8 . (7) OJ No L 317, 12 . 12. 1979 , p . 1 .(4 ) OJ No L 331 , 28 . 11 . 1978 , p . 13 . (5 ) OJ No L 348, 30 . 12. 1977, p. 46 . (6) OJ No L 363, 31 . 12. 1980, p. 49 . (8) OJ No L 160, 26 . 6 . 1980, p . 42. H OJ No L 294, 21 . 11 . 1979, p . 5 . No L 187/20 Official Journal of the European Communities 9 . 7 . 81 2. The quantities of olive oil awarded shall not be exported in bulk or in immediate containers of a net content of more than five litres to the United States of America or Canada. A list of the lots put up for sale and a list of the lots remaining unsold from the previous invitations to tender shall be displayed at the head office of Ydagep not later than the seventh day of each month . Article 2 Article 7 The invitation to tender shall be made public on 10 July 1981 . Particulars of the lots of oil offered for sale and the places where they are stored shall be displayed at the head office of Ydagep, 5 Acharnon Street, Athens, Greece . A copy of the invitation to tender referred to above shall be sent without delay to the Commission . Article 3 The first series of tenders must reach Ydagep, 5 Acharnon Street, Athens, Greece, not later than 2 p.m . (local time) on 22 July 1981 . Subsequent series of tenders must be lodged by 2 p.m . on : The security referred to in Article 7 of Regulation (EEC). No 2960/77 shall be 9-50 ECU per 100 kilograms . The security referred to in Article 12 (3) of Regulation (EEC) No 2960/77 shall be 145 ECU per 100 kilo ­ grams of olive oil . For the purposes of applying the provisions of Article 1 (2), the security referred to in the second subpara ­ graph of this Article shall not be released in the event of olive oil being exported in bulk or in immediate containers of a net content of more than five litres unless proof is provided that the oil was imported into a non-member country other than the United States of America or Canada, except in cases where it has been destroyed during transport as a result of force majeure, or that it has been used for supplies as indi ­ cated in Article 5 of Regulation (EEC) No 2730/79 . The Member States may, however, exempt the exporter from producing the documentary evidence, other than the transport document, specified in Article 20 of Regulation (EEC) No 2730/79 in the case of a transaction where there is reasonable certainty of arrival at destination of products for which a declaration of export to a non-member country in Europe, Africa, or the Near or Middle East, listed in Regulation (EEC) No 2566/79 , was made . In the case of export of oil in containers of a net content not exceeding five litres, the security referred to in the second subparagraph shall be forfeit up to the amount of the accession compensatory amount, if the party concerned does not provide proof that it has not received the compensatory amount.  20 August 1981 ,  23 September 1981 ,  21 October 1981 ,  20 November 1981 ,  15 December 1981 . Article 4 Not later than three days after the expiry of each time limit laid down for the submission of tenders, Ydagep shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . Article 5 The minimum selling price shall be fixed, in accor ­ dance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. Article 8 The storage charge provided for in Article 15 of Regulation (EEC) No 2960/77 shall be Dr 100 per 100 kilograms. Article 6 Article 9 The olive oil shall be sold by Ydagep not later than the seventh day of each month following that during which the tenders were submitted. Ydagep shall supply the agencies responsible for storage with a list of the lots remaining unsold. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 9 . 7 . 81 Official Journal of the European Communities No L 187/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1981 . For the Commission The President Gaston THORN